Citation Nr: 1302867	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  07-39 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, including as secondary to a service-connected lumbosacral strain.

2.  Entitlement to service connection for right upper extremity radiculopathy, including as secondary to the cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to March 1989.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a cervical spine disorder and right upper extremity radiculopathy.

In February 2010, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for further development and consideration.

After receiving the file back from remand, the Board issued an October 2011 decision denying the claims, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  A private attorney represented him in his appeal to the Court, and the Office of General Counsel represented the Secretary of VA.  In May 2012, the parties filed a Joint Motion asking the Court to vacate the Board's October 2011 decision and remand the claims back to the Board for further development and readjudication in compliance with directives specified.  The Court granted this Joint Motion for Remand in an Order issued that same month and since has returned the file to the Board.

To comply with the Court's Order, the Board, in turn, is again remanding the claims to the RO via the AMC.



REMAND

Throughout the pendency of this appeal, the stated theory of entitlement is that the Veteran's cervical spine disorder stems from injuries he sustained in a 1972 motor vehicle accident while in service, stationed in the Philippines, when the vehicle rolled over and he was ejected from it.  In the alternative, he maintains that his cervical spine disorder is secondarily related to his service by way of his already service-connected lumbosacral strain.  He was awarded service connection for this lumbosacral strain as a result of that motor vehicle accident in service, based on service treatment records (STRs) since 1972 documenting continuing treatment for lower back problems (though with no such reference to similar difficulties involving his cervical spine).  He further avers that his right upper extremity radiculopathy is a manifestation of his cervical spine disorder, so also related to his military service since further along in this posited chain link of causation.

As the Board has previously acknowledged when remanding and deciding these claims, the current claims file is a "rebuilt" folder because the original claims file has been lost.  However, the claims file does contain the Veteran's STRs and pertinent medical evidence since receipt of his informal claim in 2006 for service connection.

The Board's October 2011 decision denied service connection for this claimed cervical spine disability upon concluding that the competent evidence regarding the determinative issue of causation, i.e., whether this condition is etiologically related to the Veteran's military service or otherwise incepted during his service, weighed against the claim.  In so finding, the Board considered relevant lay testimony from statements offered by the Veteran, his spouse, and two individuals with whom he had served, through which each had expressed their recollections of his cervical spine problems in service and during the many years since.  While accepting this evidence as competent, the Board ultimately found it less compelling, so ultimately less probative, than the pronounced lack of any documented complaints or treatment for neck or cervical spine related problems in service, and shortly following service, all the way up until initial recorded diagnosis in 2000.  The Board further placed more probative weight on a March 2009 VA Compensation and Pension examination and medical opinion (and subsequent addendum opinions) finding the Veteran's current cervical spine disorder to be causally unrelated to the 1972 motor vehicle accident in service, as well as wholly unrelated on a secondary basis to his service-connected lumbosacral strain, either on the premise of initial causation or chronic aggravation of a nonservice-connected condition by service-connected disability over time.  This line of medical opinion evidence was deemed more compelling than an April 2008 VA clinician's opinion statement that did support a connection between current neck pain and the 1972 accident, but was not grounded in any critical review of the relevant medical history from the claims file or, for that matter, in a clear opinion rationale.  The claim for service connection for a cervical spine disability therefore was denied.  Finally, the Board observed that, as this claim for a cervical spine disorder was being denied, the additional (derivative) claim of entitlement to service connection for right upper extremity radiculopathy as secondary to this cervical spine disorder also necessarily had to be denied since it had been determined that the cervical spine disorder, itself, was not a service-connected disability.  That is to say, because the cervical spine disorder was not shown to be related to the Veteran's military service, so, too, was not his right upper extremity radiculopathy, even if associated with the cervical spine disorder, because the break in the chain link of causation between the cervical spine disorder and the events during his military service also resultantly broke the chain link of causation between the right upper extremity radiculopathy and his service since alleged to be etiologically linked to his service by way of this cervical spine disorder.

Following and as a result of his appeal to the Court, however, the May 2012 Joint Motion for Remand outlines ostensible deficiencies in the Board's analysis pursuant to the aforementioned decision.  First, the Joint Motion states that the Board did not completely address the lay evidence of in-service and post-service symptomatology provided in statements from the Veteran's spouse and fellow servicemen.  It was observed that the Board appeared to have considered this testimony only as to whether these lay persons were competent to provide diagnoses or causal nexus opinions, but did not address the credibility or probative value of the testimony regarding in-service and post-service symptomatology (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

Next, the Joint Motion provides that additional outstanding medical evidence may yet be available in this case, based on the Veteran's representative's written statement in July 2011 that "medical evidence regarding the 1971 vehicle accident was in the original claims file" (i.e., there was documentation of such before the claims file was lost, and later rebuilt).  The Joint Motion directs the Board to address whether such evidence is contained in the STRs, and if not, whether further development is needed to obtain this evidence.  Next, the Joint Motion observes that the Veteran had described receiving private chiropractic care on numerous instances during and since service in connection with ongoing neck problems, and requests that a records inquiry for these treatment reports be conducted as well.  Thereafter, the Joint Motion notes the Veteran's July 2009 statement that his VA records were lost when he transferred "from the Dallas VA to the San Diego VA," and further observes that there is the potential likelihood that the Veteran underwent a VA examination in conjunction with this claim at some point.  The Joint Motion accordingly requests that all appropriate measures be undertaken to determine whether there are any existing VA examinations or treatment records at the Dallas, Texas VA Medical Center (VAMC), or the VAMC at which the Veteran would have been treated prior to his moving to San Diego, California.  Finally, the Joint Motion provides that should further relevant in-service or post-service records are received, the Board should consider whether the existing March 2009 VA examination and opinion, and examination addendums remain adequate.  Furthermore, if no such records are received, the Board is requested to still consider whether the existing medical examinations are sufficiently probative given the "rebuilt" status of the claims file, and the fact that several records of in-service and post-service treatment apparently are not in the claims file in its current iteration. 

The Board will order additional evidentiary development to ensure there is a comprehensive basis upon which to decide this case.  In so doing, each of the individual bases of the Joint Motion warrant review (though for sake of clarity, not in the precise order as the points outlined therein). 


To begin with, the Board addresses the Veteran's representative's contention that "medical evidence regarding the 1971 (sic) vehicle accident" was in the original claims file, before it was rebuilt.  The Board is not immediately aware of such evidence, and to the Board's knowledge the Veteran's complete STRs already are on file (and do not include contemporaneous treatment records from the motor vehicle accident).  The Veteran should nonetheless be afforded an opportunity to identify whether to his personal knowledge any evidence of this kind was ever present.  Moreover, the Board observes that the Veteran has repeatedly referred to a "hospitalization" at a naval base immediately after the 1972 accident.  There remains the possibility of outstanding medical records from a prior instance of hospitalization at a since closed U.S. naval facility in the Philippines, wherein such records would have been forwarded to the National Personnel Records Center (NPRC).  Thus, the Veteran should be prompted for information as to the site of treatment, and a records inquiry then should be made to the NPRC.  See 38 C.F.R. § 3.159(c)(2) (2012) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).

Next, the Board will permit the Veteran the opportunity to identify any further available records of treatment from a private chiropractor from contemporaneous with, and then subsequent to his active military service.  The Veteran should be prompted to identify such outstanding records, and then measures should be undertaken to obtain these records based on his response.  See 38 C.F.R. § 3.159(c)(1) (pertaining to requests for records in non-Federal custody).

Moreover, consistent with the points raised within the Joint Motion, the Board observes that there is some concern as to whether there are any outstanding treatment records that were previously part of the record, before the claims file was transferred from the Dallas, Texas RO to the San Diego, California RO, at which point the original claims file was apparently lost.  Therefore, upon receipt of more definitive information from the Veteran, measures should be undertaken to acquire the records of any pertinent VA medical care from prior to this records transfer.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

As a final consideration, the Board deems it warranted to afford the Veteran an updated VA Compensation and Pension examination that fully takes into consideration any additional medical documentation received relevant to his claim, as well as thoroughly accounts for the probative lay testimony of record from individuals who knew the Veteran during and since his military service.  Regarding the latter consideration, these lay affiants are found competent and credible to attest to the Veteran having experienced neck problems immediately following the motor vehicle accident in service and continuously towards the latter portion of his military service and thereafter.  Buchanan, supra.  See also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (discussing the competency of a layperson to establish the presence of continuous observable symptomatology).  Hence, a VA examination should be ordered that expressly considers such statements to ensure proper consideration of all relevant lay testimony evidence.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, these claims are REMANDED for the following additional development and consideration:

1. Contact the Veteran and request that he provide:  (1) indication of the approximate dates and location of any in-service hospitalization at a naval medical facility in 1972 following an in-service motor vehicle accident; and (2) any other evidence regarding a 1972 in-service motor vehicle accident that to his knowledge was accidentally lost, prior to the claims file being rebuilt; and (3) the name, approximate date of treatment, and address for all private chiropractors who treated him for cervical spine and right radiculopathy conditions both during, and since his active duty military service; and (3) the approximate dates and location of any in-service hospitalization at a naval medical facility in 1972 following an in-service motor vehicle accident; and finally, (4) the VA Medical Center (or associated facilities) where the Veteran  underwent treatment prior to transfer of his claims file to the San Diego RO in 1989 (including, but not limited to the Dallas, Texas VAMC), as well as the approximate date and location of any pertinent VA Compensation and Pension examination.

2. Request from the NPRC the in-service hospitalization records from the Veteran's 1972 motor vehicle accident, based on the information he has provided. 

3. Take appropriate measures to obtain any additional pertinent private medical evidence which the Veteran has identified.  This development measure should include attempting to obtain corresponding records of private chiropractic treatment based on the Veteran's response.  Provided that the search for any identified records are unsuccessful, the RO/AMC must notify the Veteran and his representative of this in accordance with the provisions of 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e).

4. Then attempt to obtain any further relevant records from VA medical facilities where the Veteran underwent treatment prior to transfer of his claims file to the San Diego RO in 1989 (including, but not limited to the Dallas, Texas VAMC).  Also obtain the report of any additional VA Compensation and Pension examination, based on the information the Veteran has provided. Associate all records obtained with the claims file.

5. 
Schedule the Veteran for a VA orthopedic examination to determine the etiology of his claimed cervical spine disability and right upper extremity radiculopathy.  The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

a) the VA examiner is first requested to provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's currently diagnosed cervical spine disability is directly related to or incepted during his active military service, specifically as the result of a 1972 motor vehicle accident while stationed in the Republic of the Philippines.  Also, if involving arthritis, the examiner should indicate the likelihood (very likely, as likely as not, or unlikely) this cervical spine disability initially manifested within the one-year presumptive period following the Veteran's discharge from service, so meaning by March 1990.

In making these determinations, the VA examiner should expressly indicate consideration of the documented medical history and the lay assertions from the Veteran regarding in-service incurrence of the condition claimed as well as continuity of symptomatology from service discharge to the present time period, as well as the three sources of lay affiant testimony from other individuals regarding the Veteran's in-service condition and ongoing symptomatology.  (Please also consider that the mere lack of documented treatment for a neck condition during service would not alone be a sufficient opinion rationale, 

given the competent lay testimony of relevant symptomatology during the same intervening time period.)

b) the VA examiner is further requested to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's diagnosed cervical spine disability is alternatively proximately due to, the result of, OR aggravated by his service-connected lumbosacral strain.

The examiner must keep in mind that two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See also 38 C.F.R. § 3.310(a) and (b0.

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(b) .


The examiner therefore should consider both initial causation of cervical spine disability by lumbosacral strain, and the likelihood that the claimed cervical spine disorder has been permanently aggravated by service-connected disability.  (For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.)

c) provided there is basis to determine that cervical spine disability is due to military service, or otherwise attributable to service-connected disability, please further indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's right upper extremity radiculopathy is proximately due to, the result of, or aggravated by his cervical spine disability, so also in this way also secondarily related to his military service. 

In providing each of the requested opinions, the VA examiner should also indicate his or her review and consideration of the prior VA examination history (including March 2009 VA examination and subsequent examination addenda). 

The examiner should include in the examination report the rationale for all opinions expressed.  However, if the examiner cannot respond to the inquiries without resorting to mere speculation, he or she should so state but, more importantly, also explain why it is not feasible or possible to provide a responsive medical opinion.

6. 
Ensure the opinions, to the extent possible, are responsive to these questions posed.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  If not, take all needed corrective action.  38 C.F.R. § 4.2.

7. Then readjudicate the claims in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

